Citation Nr: 1114318	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for depressive disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for service connected peripheral neuropathy of the left foot.

5.  Entitlement to an initial disability rating in excess of 10 percent for service connected peripheral neuropathy of the right foot.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to May 1952.

With regard to the issues of entitlement to service connection, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in August 2009, when it was remanded for additional development.

With regard to the increased rating and TDIU issues, this matter comes to the Board on appeal from a December 2010 RO rating decision.  A notice of disagreement was received in January 2011.  A statement of the case has not yet been issued to address these issues.

The Board notes that when this case was before the Board in August 2009, the additional issues of entitlement to service connection for bilateral frozen feet and for bilateral hearing loss were also included in the appeal.  However, during the processing of the remand, a December 2010 RO rating decision granted service connection for the claimed disabilities, constituting a full grant pertaining to those issues on appeal.  Those issues are therefore no longer in appellate status.

With regard to the issue of entitlement to service connection for PTSD, the Board's August 2009 remand directed that the RO/AMC take action to determine whether claimed stressors could be verified and, if so, provide the Veteran with a VA psychiatric examination.  During the processing of the remand, a July 2010 internal memorandum documents that the RO determined that the Veteran's claimed stressors could be considered sufficiently corroborated, and the Veteran was provided with an appropriate and thorough VA examination by a clinical psychologist in August 2010.  The August 2010 VA examination report adequately addresses all of the pertinent questions raised by the Board's remand and presents probative evidence sufficient to resolve this appeal.  The Board finds that there has been substantial compliance with the directives of the August 2009 Board remand.

The Board has expanded the issue of entitlement to service connection for PTSD to additionally include claims of entitlement to service connection for other psychiatric disabilities now shown to be currently diagnosed for the Veteran.  The Board notes that the Veteran's claim of entitlement to service connection for psychiatric disability specifically requested service connection for PTSD, which was how the issue was described in the Board's August 2009 remand.  However, the United States Court of Appeals for Veterans Claims (Court) recently has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Thus, as medical evidence of record shows that the Veteran has been diagnosed with other psychiatric disabilities, the Board has recharacterized the issue on the front page of this decision to include the other currently diagnosed psychiatric disabilities.

The Board has also added the issue of entitlement to TDIU.  The Veteran's representative has made clear, in a March 2011 brief, that the Veteran expressly seeks a TDIU in connection with the increased rating claims that have recently been put into appellate status.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  The Veteran contends that he is unemployable due to service connected disability and has raised the TDIU issue in this appeal.  Thus, the Board has added the TDIU claim to the list of issues currently involved in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased disability ratings for service connected peripheral neuropathy of each foot and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  Anxiety disorder was caused during the Veteran's active duty service.

3.  Depressive disorder was caused during the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Anxiety disorder was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Depressive disorder was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to service connection for PTSD (the only claim denied in this Board decision) in a letter dated in November 2008.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the December 2008 RO rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in November 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and these letters explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and post-service VA reports, have been obtained.  The Veteran has been afforded a VA examination to evaluate the nature and etiology of his psychiatric disabilities in this appeal.  The pertinent August 2010 VA examination report is of record.  The Board notes that the VA examination report of record contains sufficiently specific clinical findings, informed discussion of the pertinent features of the disabilities on appeal, and diagnostic conclusions to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.

The Board notes that the Veteran was notified in May 2007 that some of his service treatment records may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  There is no need to further consider the application of VA's duty to assist with regard to such a loss of records in this case.  This Board decision grants service connection for two disabilities, and the only denial in this Board decision is based upon a finding that the Veteran is not currently diagnosed with PTSD; the basis of the denial cannot be impacted by any information in service treatment records from the early 1950s.  (In any event, this decision effective grants the Veteran's claim of entitlement to service connection for acquired psychiatric disability; it simply grants the claim in connection with the disabilities that are actually diagnosed rather than one which is not diagnosed).

Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Service Connection

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


PTSD

The Veteran contends that service connection is warranted for PTSD.  The Veteran contends that he suffers from PTSD that is related to combat experiences during military service.  The Board's August 2009 remand of this issue directed that certain actions be completed to attempt to verify the Veteran's claimed in-service stressors.  Briefly, the Board observes that the RO apparently determined that the Veteran's claimed stressors were reasonably verified or were consistent with the places, types, and circumstances of service.  The Board finds, however, that even assuming the Veteran's claimed stressors are verified, service connection for PTSD cannot be granted because the Veteran does not currently have diagnosed PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Although service connection may be established based on other in-service stressors, the following provisions apply for specified in- service stressors as set forth below: (1) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's 'fear of hostile military or terrorist activity.'

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in- service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

The Board notes that the Veteran's May 1952 service separation examination report shows that the Veteran was found to be psychiatrically normal with no pertinent defects nor any other suggestion of psychiatric pathology at the time of his separation from military service.  Service treatment records are otherwise not available in this case, but the Veteran does not contend that he was treated for PTSD during military service.  In any event, even if there were in-service manifestations of psychiatric disability, service connection for PTSD still could not be granted in this case without a current diagnosis of PTSD.

The preponderance of the evidence indicates that the Veteran does not have PTSD. There are no medical reports containing a diagnosis of PTSD of record.  Moreover, when the Veteran was examined in August 2010, it was concluded that a diagnosis of PTSD was not supported.  The examining clinical psychologist presented the clear competent conclusion that the "Veteran reports symptoms of anxiety that do not meet criteria for PTSD at this time as they do not appear to be significantly interfering with his functioning."  The examining psychologist's diagnoses did not include PTSD, as the Veteran's psychological profile was found to not meet the criteria for a diagnosis of PTSD.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

The Board acknowledges that by raising this claim on appeal, the Veteran asserts that he actually suffers from PTSD.  While the Veteran is competent to report the symptoms he experiences, he is not competent to provide a diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the psychologist serving as the August 2010 VA examiner, with full knowledge of the Veteran's self-reported history of symptoms, was nevertheless of the opinion that the Veteran does not currently have PTSD.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Applying the law discussed above, the Board finds that psychological expertise and experience is required to interpret an array of symptoms and conclude the appropriate psychological diagnosis shown by those symptoms.  The Veteran has not shown that he has such expertise and experience.  The Board also notes that pertinent regulations applicable to service connection claims for PTSD require that a diagnosis conform to the specialized criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  The Veteran has not shown that he has the requisite expertise and experience to apply the DSM-IV criteria.  In any event, the Board finds that the most probative evidence with regard to the question of a diagnosis of PTSD is the negative finding of the trained clinical psychologist that authored the August 2010 VA examination report.

The Board must conclude that the evidence of record weighs against finding that the Veteran has a diagnosis of PTSD.  With no current diagnosis of PTSD, service connection cannot be granted for PTSD.

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Anxiety Disorder and Depressive Disorder

The August 2010 VA examination report shows that a competent clinical psychologist concluded that the Veteran is diagnosed with anxiety disorder and depressive disorder.  Significantly, the VA examiner affirmatively opined that "[i]t is as likely as not that his anxiety and depression are a result of his combat experiences."  This finding in a probative VA psychological examination report is not meaningfully contradicted by any other probative evidence of record.  Thus, the Board finds that the evidence shows that the Veteran is currently diagnosed with anxiety disorder and depressive disorder.  For the same reasons, the Board finds that the probative and uncontradicted August 2010 VA examination report also establishes that these specific diagnoses are as likely as not etiologically linked to the Veteran's reported in-service combat experiences.

In light of the above, the Board finds that the current diagnosis and nexus requirements for a grant of service connection have been fulfilled in this case.  The remaining pertinent question, then, is whether the Veteran's reported in-service combat experience is shown to have occurred such that it may serve as the basis of the etiological link between the current diagnoses and military service.  In this regard, the Board finds that the evidence of record reasonably confirms the Veteran's reported combat experience sufficient to support service connection.

The Board notes that the Veteran raised this claim originally as a claim of entitlement to service connection for PTSD, and the Veteran's reported in-service combat experience was the context of his described stressor; the Veteran described multiple stressor events with specificity in the broader context of his reported combat experience; at least two of the events prominently featured instances of the Veteran being personally confronted with hostile enemy Korean tanks and fearing for his life.

Verification of the specific events was complicated somewhat by the fact that the Veteran's service records are essentially unavailable due to no fault of the Veteran's.  The Board's August 2009 remand directed that the RO complete certain actions to attempt to verify the occurrence of the Veteran's claimed stressors.  The Board further directed that if, and only if, the RO determined that the Veteran engaged in combat or had any verified in-service stressor, he should be afforded a VA PTSD examination.  The Board notes that the RO provided the Veteran with a VA PTSD examination in August 2010.  In light of changes to 38 C.F.R. § 3.304(f) (discussed in the PTSD section of this decision), the RO found that the Veteran's claimed stressors involving being confronted with hostile enemy tanks in Korea could be accepted under the revised regulation.  In this regard, a July 2010 internal memorandum/worksheet indicates that the RO concluded that these claimed stressors are related to fear of hostile military action and are consistent with the places, types, and circumstances of his service.  The RO noted that the Veteran's Form DD-214 shows that he received the Korean Service Medal with Bronze Star.  Accordingly, the RO scheduled the Veteran for a VA PTSD examination.

The Board notes that the RO appears to have subsequently undertaken some additional development efforts in an apparent attempt to further confirm the occurrence of the Veteran's claimed in-service traumatic events.  However, based upon the information discussed above, the Board finds that the RO did determine that the Veteran's service in Korea during the Korean War involved stressors related to fear of hostile military activity consistent with the places, types, and circumstances of the Veteran's service.

The Board acknowledges that the revised provisions of 38 C.F.R. § 3.304(f) are only directly applicable to claims of entitlement to service connection for PTSD.  The Board also recognizes that it is not bound by the determinations of the RO concerning acceptance of a stressor during the course of this appeal.  However, even considering all of this, the Board must note that the Veteran's claimed traumatic stressor events during his service during the Korean War have been recognized as sufficiently corroborated for the purposes of supporting service connection for PTSD.  With regard to the question of whether the Veteran's service in Korea during the Korean war is factually established to have actually involved the circumstances cited by the August 2010 VA examination as etiologically linked to his current anxiety and depression symptoms, the Board finds nothing in the claims file to cast doubt upon the Veteran's account or his credibility.  The Board finds no persuasive reason to disagree with the RO's determination that the places, types, and circumstances of the Veteran's service in Korea are consistent with his account of exposure to such events as would credibly raise legitimate fear of hostile military activity.  As such, the Board believes it is most reasonable to find that the in-service occurrence of significant psychological stress, linked by the August 2010 VA examiner to the cause of the current anxiety and depression diagnoses, is established in this case.

Accepting that the Veteran's service involved events prompting legitimate fear of hostile military action, as has been accepted for the purposes of establishing potential PTSD stressor events during service, the Board finds that the in-service occurrence of psychological trauma potentially linked to depression or anxiety diagnoses has been established.  As discussed above, the Board further finds that current diagnoses for anxiety and depression pathologies have been established by probative evidence, and a nexus between these diagnoses and the Veteran's experience during military service has been established by probative evidence.  The Board finds no evidence of record that probatively contradicts these findings.  Therefore, the Board finds that service connection is warranted for anxiety disorder and depressive disorder.

After reviewing the totality of the evidence of record, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for anxiety disorder and depressive disorder is warranted.  In sum, there is evidence of current pertinent diagnoses and a link between the current disabilities and  the circumstances and events of the Veteran's military service.

In conclusion, service connection for anxiety disorder and depressive disorder is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is not warranted.  To this extent, the appeal is denied.

Service connection for anxiety disorder and for depressive disorder is warranted.  To these extents, the appeal is granted.


REMAND

By rating decision in December 2010, the RO granted service connection for peripheral neuropathy of each foot, and assigned a 10 percent disability rating for each foot.  In January 2011, the Veteran filed a notice of disagreement as to the assigned disability ratings for each foot.  Additionally, the Veteran's representative clarified, in a March 2011 statement, that the Veteran expressly seeks assignment of a TDIU as part of his increased rating claims on appeal; the Veteran thus contends that he is unemployable due to service connected disability and has raised the TDIU issue in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to these issues.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements concerning the issues remaining on appeal. 

2.  With regard to the issues of entitlement to increased initial disability ratings for peripheral neuropathy of each foot, to include the Veteran's claim of entitlement to TDIU, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the January 2011 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


